The following opinion was filed May 18, 1943:
The contention is made that the Banking Commission was entitled to appeal in this matter pursuant to the provisions of sec. 274.09 (1), Stats., the theory being that the court's attention was not called to the amendment of sec. 274.09 (1) by ch. 541, Laws of 1935, which it is claimed changed the rule of the cases cited in the original opinion.  This contention ignores many obvious considerations.  Ever since the enactment of ch. 264, Laws of 1860, there has been a provision in our statutes providing in substance that —
"Appeals to the supreme court may be taken from the circuit courts and also from county courts having civil jurisdiction."
It has never been supposed up to this time that these statutory provisions authorized the taking of appeals but merely provided from what courts and to what courts appeals could be taken in cases where authorized by other provisions of the statutes.  Nor does the contention made in regard to the enactment of ch. 541, Laws of 1935, support the position of counsel.  As set out in the brief of counsel, ch. 541 was enacted as a revisor's bill, Bill No. 50, S.  In the note to the bill the revisor said:
"Following the practice which has prevailed unbroken from the beginning of statutory revision in Wisconsin, this bill proposes some (mostly minor) changes in the law but in every instance where a change is made there is a note calling attention to the change and giving a reason therefor. *Page 579c 
"The purpose, in chief, is to make the statutes more clear, concise and compact; to plainly express the meaning which has been judicially attributed to various provisions. . . .
"The absence of a note to any section of the bill means that only verbal changes are intended."
No note indicating a change in substantive law was appended to sec. 282 of the bill, which amended sec. 274.09 (1), Stats.  From this it is clear that the insertion of the words "unless expressly denied" was not intended to and it is apparent that it did not work a change in substance of sec. 274.09 (1).
We are at a loss to understand just why in the face of this clear declaration and the long-established practice in this state, the contention should now be made that the insertion of these words did change the meaning of the section.
If the contention of counsel is sound, the case of Pufferv. Welch (1910), 141 Wis. 304, 124 N.W. 406, where the appealability of an order is fully discussed, was wrongly decided.  It is further evident that the provisions of secs. 274.10, Stats., as it now stands, 274.11, and 274.33 would be pointless if sec. 274.09 (1) grants the right to appeal in general terms.  Secs. 274.10, 274.11, and 274.33 grant the right to appeal.  These sections are not limitations upon a general grant contained in sec. 274.09 (1).  These sections provide from what orders and judgments appeals may be taken.  Sec. 274.09 (1) provides from what courts to what courts authorized appeals may be taken.  The last clause of sec. 274.09 (1) "Appeals may be taken from interlocutory judgments," is out of place.  It should have been embodied in sec. 274.11.  Plainly, the question of interlocutory judgments is not involved in this case.  Despite the statement of the revisor to the effect that the court wrongly decided Petitionof Long (1922), 176 Wis. 361, 187 N.W. 167, that *Page 579d 
case was correctly decided unless the court wished to overrulePuffer v. Welch, supra, and numerous other cases.
Although not before us here, we call attention to the fact that the language of sec. 274.09 (2), Stats., is of doubtful application.  It provides:
"Said right of appeal applies to final orders and judgments rendered upon appeals to review the proceedings of tribunals, boards and commissions. . . ."
It is quite evident that in substance this is intended to apply to secs. 274.11 and 274.33, Stats., and has no place in a section which relates solely to courts from which and the courts to which an appeal may be taken.  If "said right of appeal" applies to the provision that appeals may be taken from interlocutory judgments, as a matter of practice, interlocutory judgments are not entered in actions to review the decisions of administrative bodies.
We tried to make it clear in the original opinion that this proceeding did not fall under sub. (2) of sec. 274.09, Stats., under any construction.  Apparently we did not succeed. In a supplemental brief, in support of their motion, counsel for appellant cite six cases in which they claim appeals were taken under this section.  We have examined these cases which are cited in the margin,1 and in each of them a proceeding before the Banking Commission was involved. In this case there was no proceeding before the Banking Commission.  The Banking Commission appears in this case as a party to the proceeding before the circuit court, pursuant to the provisions of sec. 220.08 (19) (b), *Page 580 
Stats.  There is substantial difference between a proceeding before the Banking Commission of which it has jurisdiction and which is being reviewed by action or on appeal and a proceeding in the circuit court in relation to the liquidation of a trust where the Banking Commission merely appears as a party.  No order of the Banking Commission was being reviewed in this case.
This matter came before the court on the petition of the trustees of the segregated trust for an examination and allowance of their final account and for an order authorizing and directing the payment of the final dividend.  The Banking Commission appeared in that proceeding and made objections, and upon issue thus made, the court proceeded to a determination and made the order of September 14, 1942, from which the Banking Commission appeals.  It thus appears that the Banking Commission was nothing more nor less than a party to the proceeding instituted by the trustees.
By the Court. — The motion for rehearing is denied with $25 costs.
1 In re Oconto County State Bank (1942), 241 Wis. 369,6 N.W.2d 353; In re Milwaukee Commercial Bank (1940), 236 Wis. 105,294 N.W. 538; In re Bank of Viroqua (1939), 232 Wis. 644,288 N.W. 266; In re Anchor State Bank (1940), 234 Wis. 261,291 N.W. 329; In re Security Savings Bank (1935), 217 Wis. 507,259 N.W. 426; In re Plain State Bank (1935), 217 Wis. 257,258 N.W. 783.